       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 1 of 7




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                      §
as Broadcast Licensee of the May 6, 2017             §
Saul Alvarez v. Julio Cesar Chavez, Jr. Super        §
Middleweight Championship Fight Program,             §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §
                                                     §
1) EL IMPRESARIO, INC., individually, and d/b/a      §   Civil Action No. 4:20-cv-01536
O BAR HOUSTON and d/b/a O BAR                        §
DISCOTHEQUE and d/b/a O BAR and d/b/a EL             §
KORRAL HOUSTON and d/b/a VIP LOUNGE;                 §
and                                                  §
2) JAIME A. ORTEGA, individually, and d/b/a O        §
BAR HOUSTON and d/b/a O BAR                          §
DISCOTHEQUE and d/b/a O BAR and d/b/a EL             §
KORRAL HOUSTON and d/b/a VIP LOUNGE;                 §
                                                     §
       Defendants.                                   §


                JOINT PROPOSED DISCOVERY/CASE MANAGEMENT PLAN
                UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE

         Plaintiff G&G Closed Circuit Events, LLC and Defendants (1) El Impresario, Inc.,

individually, and d/b/a O Bar Houston and d/b/a O Bar Discotheque and d/b/a O Bar and d/b/a El

Korral Houston and d/b/a VIP Lounge; and (2) Jaime A. Ortega, individually, and d/b/a O Bar

Houston and d/b/a O Bar Discotheque and d/b/a O Bar and d/b/a El Korral Houston and d/b/a

VIP Lounge (collectively “Defendants”) submit their Joint Proposed Discovery/Case

Management Plan Under Rule 26(f) Federal Rules of Civil Procedure, pursuant to the Court’s

May 1, 2020 Order for Conference Deadline and Disclosure of Interested Parties [Doc. 4].




JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                    PAGE 1
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 2 of 7




1.       State when the parties conferred as required by Rule 26(f), and identify the counsel
         who conferred.

         David M. Diaz appeared on behalf of Plaintiff. Clyde Burleson appeared on behalf of
         Defendants. Counsel held their Rule 26 Conference on October 8, 2020 and October 9,
         2020 by telephone and by email.

2.       List the cases related to this one that are pending in any state or federal court with
         the case number and court.

         None. However, Plaintiff has filed several suits in State and Federal Court across the
         country regarding this Event.

3.       Briefly describe what this case is about.

         Plaintiff: Defendants allegedly violated the Communications Act of 1934, as amended,
         specifically 47 U.S.C. §§ 553 or 605, by misappropriating, televising or otherwise
         exhibiting the closed-circuit telecast of the May 6, 2017 Saul Alvarez v. Julio Cesar
         Chavez, Jr. Super Middleweight Championship Fight Program, including all of the
         undercard or preliminary bouts (the “Event”), at Defendants’ commercial establishment
         without obtaining authorization, permission, or a commercial license from Plaintiff, who
         owned the exclusive right to license such exhibition to commercial establishments.

         Defendants: Defendants deny Plaintiff’s allegations as alleged.

4.       Specify the allegation of federal jurisdiction.

         This Court has jurisdiction over the parties in this action because Defendants’ principal
         place of business is in Texas and Defendants reside in Texas and for the reason that
         Plaintiff alleged that Defendants violated the Communications Act of 1934, as amended,
         47 U.S.C. §§ 553 or 605 in Texas. This Court has jurisdiction over the subject matter of
         this action pursuant to 28 U.S.C. §§ 1331 and 1367.

5.       Name the parties who disagree on the issue of jurisdiction and the reasons.

         None.

6.       List anticipated additional parties that should be included, when they can be added,
         and by whom they are wanted.

         Plaintiff: None at this time.

         Defendants: None at this time.




JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                      PAGE 2
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 3 of 7




7.       List anticipated interventions.

         None at this time.

8.       Describe class-action issues.

         None.

9.       State whether each party represents that it has made the initial disclosures required
         by Rule 26(a). If not, describe the arrangements that have been made to complete
         the disclosures.

         Rule 26(a) Initial Disclosures have not yet been made by either party.

         Plaintiff agrees to serve its Rule 26(a)(1) Disclosures on or before November 16, 2020.

         Defendants agrees to serve their Rule 26(a)(1) Disclosures on or before December15,
         2020.

10.      Describe the proposed agreed discovery plan, including:

         A.        Responses to all the matters raised in Rule 26(f).

                    1.        Plaintiff agrees to serve its Rule 26(a)(1) Disclosures on or before
                              November 16, 2020. Defendants agree to serve their Rule 26(a)(1)
                              Disclosures on or before December 15, 2020.

                   2.       Discovery pursuant to FRCP on matters such as:

                                        a.   Identification of persons who may have knowledge of
                                             matters relating to this lawsuit;

                                        b.   Description of how the Event was telecast in the
                                             commercial establishment owned by Defendants;

                                        c.   Identification of the number of persons in the
                                             Establishment viewing the unauthorized transmission of the
                                             telecast;

                                        d.   Identification of the profits made by Defendants;

                                        e.   Identification of goods sold by Defendants;

                                        f.   Identification of advertisements for the Event and cover
                                             charge, if any; and


JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                               PAGE 3
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 4 of 7




                                        g.   Identification of the means and methods of pirating the
                                             telecast of the Event.

                                        h.   Whether Plaintiff had the authority to license the Event.

                                        i.   Whether there may be a third-party liable for any or all
                                             damages, if any.

                   3.       No changes to FRCP.

                   4.       None known at this time.

                   5.       Pursuant to FED. R. CIV. P. 5(b)(2), the parties consent that service of
                            discovery documents on the opposing party (requests and responses alike)
                            may be done by electronic mail (email) as an acceptable and approved
                            method of service.

         B.        When and to whom the Plaintiff anticipates it may send interrogatories.

                   To Defendants, following the Rule 26 Conference.

         C.        When and to whom the Defendants anticipate they may send interrogatories.

                   To Plaintiff, following the Rule 26 Conference.

         D.        Of whom and by when the Plaintiff anticipates taking oral depositions.

                   None at this time.

         E.        Of whom and by when the Defendants anticipates taking oral depositions.

                   None at this time.

         F.        When Plaintiff (or party with the burden of proof on an issue) will be able to
                   designate experts and provide the reports required by Rule 26(a)(2)(B), and
                   when opposing party will be able to designate responsive experts and provide
                   their reports.

                   Plaintiff has agreed to designate its experts pursuant to Rule 26(a)(2) by January
                   15, 2021. Defendants have agreed to designate their experts pursuant to Rule
                   26(a)(2) by February 15, 2021. The parties agree that reports pursuant to Rule
                   26(a)(2)(B) are not required.




JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                            PAGE 4
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 5 of 7




         G.        List expert depositions the Plaintiff (or the party with the burden of proof on
                   an issue) anticipates taking and their anticipated completion date. See Rule
                   26(a)(2)(B) (expert report).

                   None at this time.

         H.        List expert depositions the opposing party anticipates taking and their
                   anticipated completion date. See Rule 26(a)(2)(B) (expert report).

                   None at this time.

11.      If the parties are not agreed on a part of the discovery plan, describe the separate
         views and proposals of each party.

         Not applicable.

12.      Specify the discovery beyond initial disclosures that has been undertaken to date.

         None at this time.

13.      State the date the planned discovery can be reasonably completed.

         April 30, 2021.

14.      Describe the possibilities for a prompt settlement or resolution of the case that were
         discussed in your Rule 26(f) meeting.

         The parties believe that there is a reasonable probability that this case will settle.
         Settlement discussions are currently ongoing and the parties intend to continue
         negotiating the prospect of settlement.

15.      Describe what each party has done or agreed to do to bring about a prompt
         resolution.

         The parties have already begun the informal exchange of information related to their
         respective claims and defenses to assist in settlement negotiations. The parties have also
         already exchanged settlement offers.

16.      From the attorneys’ discussion with the client, state the alternative dispute
         resolution techniques that are reasonably suitable, and state when such a technique
         may be effectively used in this case.

         The parties believe that mediation or a settlement conference with the Magistrate Judge
         may be suitable for this case. However, at this time, Plaintiff and Defendants are not in
         favor of using an ADR method in this case because of the costs associated with ADR.
         The parties believe that the money associated with those costs could be better utilized

JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                            PAGE 5
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 6 of 7




         during settlement. Plaintiff and Defendants, however, are amenable to participating in
         mediation or a settlement conference after written discovery has been conducted.

17.      Magistrate Judges may now hear jury and non-jury trials. Indicate the parties’
         joint position on a trial before a magistrate judge.

         The parties are not willing to proceed before a magistrate judge.

18.      State whether a jury demand has been made and if it was made on time.

         Defendants have made a jury demand. The jury demand was made on July 2, 2020. See
         [Doc. 10].

19.      Specify the number of hours it will take to present the evidence in this case.

         The parties agree that it will take six to eight hours to present evidence in this case.

20.      List pending motions that could be ruled on at the Initial Pretrial and Scheduling
         Conference.

         None.

 21.     List other pending motions.

         None.

22.      Indicate other matters peculiar to this case, including discovery, that deserve the
         special attention of the court at the conference.

         None at this time.

23.      Certify that all parties have filed Disclosure of Interested Parties as directed in the
         Order for Conference and Disclosure of Interested Parties, listing the date of filing
         for original and any amendments.

         Plaintiff filed on its Plaintiff’s Disclosure Statement and Certificate of Interested Persons
         on April 30, 2020. See [Doc. 2].

         To date, Defendants have not filed their Disclosure of Interested Parties.




JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                                          PAGE 6
x:\804429/pdg/MtnCase Management Plan
       Case 4:20-cv-01536 Document 13 Filed on 10/11/20 in TXSD Page 7 of 7




24.      List the names, bar numbers, addresses, and telephone numbers of all counsel.

         David M. Diaz                            Clyde Burleson
         Attorney-in-Charge                       Attorney-in-charge
         State Bar No. 24012528                   State Bar No. 00796278
         Southern District Bar No. 889588         Southern District Bar No. 754365
         david@diazlawtx.com                      clyde@cleartxlp.com

         LAW OFFICES OF DAVID DIAZ, PLLC          CLYDE W. BURLESON, P.C.
         825 Watters Creek Blvd.                  1533 W. Alabama, Ste. 100
         Building M, Suite 250                    Houston, Texas 77006
         Allen, Texas 75013                       Telephone: (713) 526-2226
         (972) 996-4588 – Telephone               Facsimile: (713) 526-3787

         ATTORNEY FOR PLAINTIFF                   ATTORNEY FOR DEFENDANTS




  /s/ David M. Diaz                                  /s/ Clyde Burleson
Counsel for Plaintiff Date: 10/11/2020             Counsel for Defendants   Date: 10/11/2020




JOINT PROPOSED DISCOVERY/CASE MANAGEMENT
PLAN UNDER RULE 26(f) FEDERAL RULES OF CIVIL PROCEDURE                               PAGE 7
x:\804429/pdg/MtnCase Management Plan
